Order, Supreme Court, New York County (Saralee Evans, J.), entered on or about June 24, 2005, which, in postjudgment matrimonial proceedings, granted the Law Guardian’s motion to recover legal fees and costs from plaintiff and directed entry of judgment in the Law Guardian’s favor for such fees and costs, unanimously affirmed, with costs.
The Law Guardian’s motion for fees was properly granted without a hearing. Plaintiff never requested a hearing and never challenged the reasonableness of the fees sought, despite being in possession of all or nearly all of the Law Guardian’s billing records for up to three years. Moreover, plaintiff never raised any factual issue. No triable issue of fact was raised by plaintiffs baseless allegations that the Law Guardian had been biased against her. Finally, the court properly awarded the Law Guardian costs incurred by her in bringing the instant motion (see O’Shea v O’Shea, 93 NY2d 187, 193 [1999]), especially since the record discloses that plaintiff has unreasonably caused this protracted fee litigation. Concur—Tom, J.E, Mazzarelli, Andrias, Sweeny and Malone, JJ.